Appeal by defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered October 18, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
At plea, the court promised defendant that it would consider youthful offender treatment at sentencing. However, at sentencing, the court declined to grant defendant such treatment and sentenced him to an indeterminate term of imprisonment of IV2 to years.
"[Eligibility alone does not mandate youthful offender treatment. The granting of such benefit lies wholly within the discretion of the court” (People v Williams, 78 AD2d 642). Upon the present record we do not find any basis for finding that the court abused its discretion in denying youthful offender treatment, nor any basis for disturbing the sentence imposed. Mollen, P. J., Brown, Niehoff and Eiber, JJ., concur.